Citation Nr: 1736988	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-29 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. §  4.16 (2016).  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15 (2016).

The Veteran's service-connected disabilities include posttraumatic stress disorder (PTSD), rated 50 percent disabling since December 24, 2003; coronary artery disease, rated 100 percent disabling from January 24, 2008, 60 percent disabling from November 5, 2009, and 30 percent disabling from December 1, 2013; and diabetes mellitus, rated 10 percent disabling from May 28, 2014.  He contends, in effect, that these disabilities render him incapable of substantially gainful work.  

The Veteran has submitted a March 2017 assessment/opinion letter by C.E., a private vocational rehabilitation specialist, to the effect that his service-connected PTSD by itself precludes him from maintaining even sedentary employment as a result of inability to stay focused for a sufficient portion of the day.  The vocational rehabilitation specialist additionally notes that the Veteran suffers from "intense fatigue" requiring him to lie down and rest part of the day.  C.E. attributes this fatigue impaired sleep due to PTSD.  

A December 2014 VA mental health treatment note informs of the Veteran's self-reported difficulties with relationships and history of taking night shift work positions to be away from people.  He was noted to have last worked in 2002 when he was 'let go on disability' due to abdominal surgeries.  A March 2015 VA mental health treatment note reflects significant difficulties including pain from an arthritic left ankle and shortness of breath and decreased energy associated with weight gain.  A July 2016 VA treatment record notes a recent motor vehicle accident and the need for back surgery.  

Records from 2002 reflect that the Veteran ceased employment including based on medical advice that he should go on medical disability retirement due to his overall physical condition including ventral incisional hernias.  The Veteran's coronary artery disease, PTSD, and diabetes mellitus are not reflected to have played any significant role in the Veteran's disability retirement in 2002, which occurred after he had worked for 33 years as a lineman for a local power company.  

The Veteran is not service-connected for a left ankle disability, a respiratory disorder, an abdominal disorder with incisional hernias, obesity, or back disability.  The role these multiple non-service-connected conditions may have in any inability to obtain or sustain substantially gainful employment was not addressed by C.E. in the March 2017 opinion letter.  The Veteran's self-reported fatigue may be the result of his service-connected coronary artery disease or his service-connected diabetes mellitus, or may be due to other causes such as his obesity, left ankle or other joint disabilities and associated pain symptoms, or chronic obstructive pulmonary disease (COPD).  C.E.'s attribution of this fatigue to sleep impairment due to PTSD is contrary to the Veteran's self-report at his March 2015 VA mental health treatment, when he informed that he did not have sleep difficulties.  

At the above-noted March 2015 VA mental health treatment, the treating psychiatrist objectively evaluated the Veteran: 



Casually dressed, pleasant, cooperative, alert, oriented x3.  Speech coherent and relevant with normal rate and tone.  Good eye contact.  Thoughts well organized.  No delusions or hallucinations elicited.  Mood euthymic with full range of affect.  Insight and judgement not impaired at this time.  [Thought processes] are [within normal limits].

The psychiatrist also noted, "No specific psychiatric concerns verbalized today," and, 

Denies depression or manic symptoms.  Denies suicidal or homicidal ideation or plan.  No problems with sleep or appetite.  States he is taking medications as prescribed; denies any side effects.  Denies drinking or illegal drug use. 

These detailed findings and self-reported symptoms do not appear to reflect a Veteran whose mental health condition significantly contributes to any work incapacity.  The treating psychologist nonetheless then noted the Veteran's self-report that his PTSD had "significantly impacted his relationships and life," and that "his short term memory is not good."  

Because C.E.'s March 2017 assessment may represent an increase in severity of the Veteran's PTSD subsequent to this treatment evaluation in March 2015, the Veteran should be afforded a new VA psychiatric examination.  Psychological testing should be conducted to help assess functional impacts including impaired memory, and validity testing should be used to help address inconsistencies between recent VA and private assessments.

More recent treatment records reflect significant physiological impairment.  A July 2016 VA mental health treatment noted the following:




He is obese with diagnosed [diabetes mellitus], [coronary artery disease] peripheral neuropathy, [hypertension] and COPD.  He has trouble breathing with any exertion (walking) and O2 sat[uration rate]s were down to 80 with walk from waiting room to office.  He was exposed to agent orange in Vietnam.  He reports a long [history] of sciatica and that he sustained back injury in the recent [motor vehicle accident] (hit from behind while stopped).

The Veteran has not had a VA or official examination addressing his service-connected physical disabilities and their impact on employment capacity since 2011.  A general medical examination should also be conducted to address the impact of service-connected physical disabilities on capacity for employment, and to differentiate, to the extent feasible, the impact of non-service-connected disability on employment capacity.  

Parenthetically, the Board notes that the RO in December 2014 sought records underlying any Social Security Administration (SSA) disability determination.  An SSA reply in January 2014 informed that all treatment records used in their disability decision had been destroyed.  Hence, further efforts to obtain those records are not required.

Accordingly, the case is REMANDED for the following action:

1.  Obtained and associated with the claims file ongoing VA treatment records dating since March 2017. 

2.  Afford the Veteran a new in-person mental health examination by a qualified psychiatrist or psychologist, to address the nature and extent of the Veteran's service-connected PTSD including the impact of his PTSD on employment capacity.  The examiner should review the claims file in conjunction with the examination.  This should include review of the circumstances of the Veteran's medical disability retirement in 2002, subsequent medical conditions and their treatment, and past examination or evaluation records inclusive of the March 2017 assessment/opinion letter by C.E., a private vocational rehabilitation specialist hired by the Veteran or his representative in furtherance of his claim.  Lay statements should also be appropriately considered, with due regard to their consistence or inconsistence with other evidence of record.  

All necessary psychological testing should be conducted, to help assess functional impacts including impaired memory.  Testing should include validity testing, and the results should be reported.  Such tests should facilitate evaluation of the extent of psychological impairment and impact on employment capacity in the face of recent conflicting accounts of sleep impairment and resulting fatigue which C.E., in the March 2017 assessment/opinion letter, attributed to the Veteran's PTSD.  

The extent of self-reported irritability, memory loss, self-isolation, and mood impairment should be assessed.  Lay statements should also be appropriately considered, with due regard to their consistence or inconsistence with other evidence of record.  The examiner should specifically address C.E.'s conclusion that PTSD caused sleep impairment which in turn caused severe fatigue impairing work capacity.  

The examiner should differentiate, to the extent feasible, the impact on employment capacity of the Veteran's PTSD from that due to the Veteran's non-service-connected disabilities or conditions, including musculoskeletal disabilities, abdominal conditions inclusive of ventral incisional hernias, obesity or weight gain, obstructive sleep apnea, any other sleep-impairment-related conditions or disabilities, gastroesophageal reflux disease, hypertension, COPD, and recent post-MVA back difficulties in the context of pre-existing neck disability and back disability with sciatica.  

If the examiner is unable to obtain requested tests or provide the requested findings or opinions, he or she should explain why.  

3.  Afford the Veteran a new in-person medical examination to address the nature and extent of the Veteran's service-connected coronary artery disease and diabetes mellitus, and the impact of each of these diseases on the Veteran's employment capacity.  The examiner should review the claims file in conjunction with the examination. This should include review of the circumstances of the Veteran's  medical disability retirement in 2002, subsequent medical conditions and their treatment, and past examination or evaluation records inclusive of the March 2017 assessment/opinion letter of C.E., a private vocational rehabilitation specialist hired by the Veteran or his representative in furtherance of his claim.  Lay statements should also be appropriately considered, with due regard to their consistence or inconsistence with other evidence of record.  

All necessary tests should be conducted and the results reported, including any sub-optimal effort (such as reflect in prior examinations) or psychological components of impairments.  



The examiner should specifically address the likely effect the Veteran's coronary artery disease or his diabetes mellitus has on the Veteran's self-reported fatigue, and on his capacity to perform sedentary or non-sedentary work.  The examiner should differentiate, to the extent feasible, the impact on employment capacity of the Veteran's non-service-connected disabilities or conditions, including musculoskeletal disabilities, abdominal conditions inclusive of ventral incisional hernias, obesity or weight gain, obstructive sleep apnea, any other sleep-impairment-related conditions or disabilities, gastroesophageal reflux disease, hypertension, COPD, and recent post-MVA back difficulties in the context of pre-existing neck disability and back disability with sciatica.  

If the examiner is unable to obtain requested tests or provide the requested findings or opinions, he or she should explain why.  

 4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




